United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 04-2302
                               ___________

Joseph D. Thornblad,                  *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Linda Anderson, Commissioner of       *
Human Services; Kathy Meade           *   [UNPUBLISHED]
Hebert, Minnesota State Attorney      *
General’s Office,                     *
                                      *
            Appellees.                *
                                 ___________

                          Submitted: August 6, 2004
                             Filed: August 12, 2004
                              ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
       Joseph D. Thornblad appeals the district court’s1 preservice dismissal of his 42
U.S.C. § 1983 complaint as barred by Rooker-Feldman.2 After careful de novo
review, see Charchenko v. City of Stillwater, 47 F.3d 981, 982-83 (8th Cir. 1995), we
agree with the district court that the action was Rooker-Feldman-barred because
Thornblad’s federal complaint raised constitutional challenges already decided by the
Minnesota state courts. See Lemonds v. St. Louis County, 222 F.3d 488, 492 (8th
Cir. 2000) (except for habeas petitions, lower federal courts lack jurisdiction over
attacks on state court judgments), cert. denied, 531 U.S. 1183 (2001); Charchenko,
47 F.3d at 983 (to evaluate whether Rooker-Feldman bars federal suit, federal court
must determine what state court held and whether relief requested would void state
court ruling or require determining it was wrong).

      Accordingly, we affirm, see 8th Cir. R. 47A(a), except we modify the dismissal
to be without prejudice. We also deny Thornblad’s motion for appointment of
counsel and motion to retrieve the state court record.
                      ______________________________




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.
      2
       See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals
v. Feldman, 460 U.S. 462 (1983).

                                         -2-